 PLUMBERS,LOCAL 13United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the'United States and Canada,Local 13andBuildingTrades Employers Association of Rochester,Inc.,'and its Member Frank DiMino,Inc.' and LaborersInternational Union of North America,Local 435:Case 3-CD-375February 18, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following thefiling of charges by BTEA, alleging that Local 13 vi-olated Section 8(b)(4)(D) of the National Labor Rela-tionsAct, as amended, by engaging in certain pro-scribed activity with an object of forcing or requiringthe assignment of certain work described below to em-ployees represented by Local 13 rather than to em-ployees of the Employer represented by the Laborers.A hearing was held before Hearing Officer Carl B.Newsome on on September 13 and October 13, 1971.All parties' appeared at the hearing and were affordeda full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing onthe issues.' Intervenor, Local 435, was the only partyto file a brief in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case,' the Board makesthe following findings:Hereinafter referred to as Local 13 or PlumbersHereinafter referred to as BTEAHereinafter referred to as DiMino or EmployerHereinafter referred to as Local435 orLaborers who was allowed tointervene herein by reason of contract interestLocal 435 was permitted to intervene in the proceedings herein on thebasis of a collective-bargaining agreement with Frank DiMino, Inc`.The parties stipulated that the Section 10(k) hearing record in Case3-CD-374(Local No435,Laborers International Union(Building TradesEmployersAssn ))involving the same type of work in dispute in the instantcase be incorporated in the record herein Accordingly,it is incorporated inand made a part of the record hereinSee fn 6ITHE BUSINESS OF THE EMPLOYER471Frank DiMino, Inc., a member of the excavating andpaving division of the Building Trades Employers As-sociation of Rochester, Inc., New York, is an excavat-ing and paving contractor, with its principal office inRochester, New York. The parties stipulated, and wefind, that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,thatLocal 435and Local 13are labor organizations within the mean-ing of Section2(5) of the Act.III.THE DISPUTEA. The Work in ControversyThe work in dispute involves the installation of awater distribution system, cast iron sanitary sewer sys-tem, and storm sewers at the Long Ridge Plaza Shop-ping Center in Greece, New York, a suburb of Roches-ter,Monroe County, New York.B. BackgroundDiMino, in a prime contract with the owners of LongRidge Plaza Shopping Center, contracted to performexcavating, paving, curbing, and in connection there-with the installation of appurtenant work' consisting of(1) a water distribution system including the piping,valves, fire hydrants, and other piping and fitting ap-purtenances and (2) the cast iron sanitary sewer systemand numerous runs of storm sewers in cast iron pipe.(All of such appurtenant work to be 5 feet outside ofthe building line.)DiMino, as a member of the excavating and pavingdivision of BTEA, was a party to a current collective-bargaining agreement with Local 435. Under the col-lective-bargaining agreement the work in dispute is as-signed to laborers.' This contract does not provide forsettlement of jurisdictional disputes by Joint Boardprocedures.The Employer, as he had for approximately 20 years,assigned the disputed work to the laborers in the in-stant case upon beginning work under its contract in1969.Hereinafter referred to as appurtenant work or disputed workOperating Engineers and Teamsters do under existing agreements per-form part of the excavating and grading work not specifically assigned tolaborersThe Employer did sign an agreement with the Plumbers in 1969, whichexpired on April 30, 1970, and which it refused to renew However, it didnot hire any plumbers from Local 13 during the life of the agreement195 NLRB No. 99 472DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 13, after the expiration of its contract withDiMino, made several oral demands to DiMino re-questing the negotiation of a new contract. On or aboutJune 24, 1971, Local 13 by mail requested negotiations.Christopher Farrel, president of Local 13, in severalconversationswithDiMino informed DiMino thatpipelaying outside of 5 feet of the building line was thework of the plumbers. On or about June 28, 1971, Local13 began picketing the Long Ridge Plaza constructionsite.DiMino, on the evening of June 28, placed a signat one of the entrances to the construction site reservingthis gate for the employees of the delivery of suppliestoDiMino. However, Local 13, while picketing thereserved gate (or entrance), continued to picket otherentrances to the construction site. Local 13's picketingended on or about June 30, 1971.10C.Contentionsof thePartiesAs tothe merits of the dispute,Laborers contendsthat the evidence abundantly supports the assignmentof thework to employees it represents.The Plumbersurged at the hearing that its only purpose in picketingwas for the purpose of having DiMino renegotiate hisprevious contract with the Plumbers." The BTEA tookno position as to the assignment,other than requestingan areawide award because of numerous disputes be-tween theLaborersand Plumbers in the area over thework herein involved.The Employer,DiMino, sup-ported the Laborers claim to the work.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated.We find that the record facts recited above providereasonable cause to believe that Local 13 sought toinduce employees of DiMino and other contractors en-gaged in construction work at the site to engage in workstoppageswith an object of forcing or requiringDiMino to assign the disputed work to members ofLocal 13, rather than to its own employees representedby Laborers Local 435. Thus we find the dispute isproperly before the Board pursuant to Section 10(k) ofthe Act. We further find that the Employer is not aparty to the procedures for settlement of jurisdictional'°The signs carried by the Plumbers pickets merely indicated thatDiMino did not have a contract with Local 13 Local 13 asserts that thispicketing was merely organizational picketing However, in the light of theentire combined record, we conclude that the picketing had for its object theassignmentof the disputed work to members of Local 13 rather than toDiMino's employees represented by Local 435" Under settled Board policy, improper pressure by a union other thanthe one whichhas been assignedthe work is not necessarilya prerequisiteto the existence of a Section 10(k) disputePulitzer Publishing Company,187 NLRB No 35,National Press Incorporated,186 NLRB No 26disputes of the National Joint Board or any othervoluntary method of settlement; therefore, this matteriswithin the Board's jurisdiction to hear and deter-mine. 12E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors."1.Certification and collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gaining representative for a unit of the Employer's em-ployees, so that the claims of both the Laborers and thePlumbers are unaffected by this factor.However, DiMino and Laborers are parties to a con-tractual arrangement under which the type of work indispute has been assigned to the Laborers. Plumbershave never been assigned this type of work by DiMinoand was not a party to any collective-bargaining agree-ment with DiMino at the time the dispute arose. Ac-cordingly,we find that the contractual arrangementbetween the Laborers and the Employer favors the La-borers.2.Company and area practice14The record reveals that the Employer has for aperiod of approximately 20 years assigned the type ofwork now in dispute to laborers. Numerous other em-ployers in the area also testified that they have assignedlaborers exclusively to perform this type of work. How-ever, other employers testified that they use plumbersto do this type of work. Thus, while the Employer'spractice is in favor of supporting an award to the labor-ers, area practice in this regard is inconclusive.3.Relative skills and ecomony and efficiency ofoperationThere is no showing that the tools utilized in per-forming the work in dispute, and other requirements inperforming such work, require a degree of skills notpossessed by the laborers. As to economy and efficiencyof operation, the record shows that this differs amongemployers and specific jobs. While there was some tes-timony by employers using laborers that they could dothe work more economically by using laborers rather" NL R Bv Plasterers'Local 79 [Southwestern ConstructionCo.].404U S 116" J A Jones Construction Company,135 NLRB 1402,NL R B vRadio & Television Broadcast Engineers Union, Local1212 (CBS),364 U S57314As previouslynoted herein,the Employer was not a party to anyagreementto be boundby Joint Board decisions PLUMBERS,LOCAL 13473than plumbers such testimony was inconclusive. Ac-cordingly,while areawide practice as to skill andeconomy and efficiency would not favor either the la-borers or the plumbers, DiMino's operations, experi-ence, and preferences would clearly favor the laborers.4.The NationalJoint Board awardThe record discloses that the Joint Board has previ-ously awarded work of the type involved in the disputeherein to the plumbers." However, while we do con-sider the award a factor in determining the proper as-signment of the work in dispute, we do not consider, inview of all the circumstances, that the Joint Board'saward should be given controlling weight.ConclusionHaving considered all the pertinent factors, we con-clude that employees represented by Laborers are enti-tled to perform the work in dispute. Plumbers has ad-duced no significant evidence in support of its claim,whereas the record demonstrates that numerous rele-vant and material factors support the performance ofthe work by Employer's employees represented by La-borers. In reaching this conclusion we have placedweight upon the longtime relationship and work ar-rangement between the Employer and the Laborers,the demonstrated efficiency of operation the Employerhas shown by using laborers for the type of work indispute, the Employer's original assignment, and theapparent desire to adhere to that assignment. Accord-ingly, we shall award the work in dispute to employeesof Employer who are represented by Laborers. In mak-ing this determination, we are awarding the contro-verted work to Employer's employees represented byLaborers and not to Laborers. This determination islimited to this controversy only.16" As previously noted herein, the Employer was not a party to anyagreementto be bound by JointBoard decisions16BTEA urges that an areawide award be made because of the frequentDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings, the National Labor Relations Boardhereby makes the following Determination of Dispute:Employees of the Employer represented by LaborersInternational Union of North America, Local 435, areentitled to perform the work of laying piping for awater distribution system and other piping and fittingappurtenances, and the cast iron piping for sanitarysewers and storm sewers from the property line to notless than 5 feet from the building line at the Long RidgePlaza Shopping Center in Greece, New York.United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Local 13, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Frank DiMino, Inc., to assign thepipelaying work as described above to employees repre-sented by Local 13.Within 10 days from the date of the Decision andDetermination of Dispute, United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Lo-cal 13, shall notify the Regional Director for Region 3,in writing, whether or not it will refrain from forcingor requiring DiMino, Inc., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees represented by Local 13, ratherthan to employees employed by DiMino, Inc., who arerepresented by Laborers International Union of NorthAmerica, Local 435.disputes arising over the work herein involved However, since it is cleardisputes involving this type of work must be determined by the peculiar factsof each case, in our opinion, the record will not support an order of suchscopeWe shall, therefore, limit our award to the jobsite where the instantdispute arosePlasterers Local Union No 79, Operative Plasterers and Ce-mentMasons,International Association of Houston, Texas (SouthwesternConstruction Company),167 NLRB 185,Cement Masons' Local Union No.524 (The Penker Construction Company),163 NLRB 609,Laborers'Inter-national Union of North America Local935,AFL-CIO (Interstate Drywall,Inc), 191 NLRB No 93